EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed 2/28/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Copies for CN 102389334 A and CN 104812299 A have not been provided.  Only English-language abstracts have been provided for CN 102389334 A and CN 104812299 A.  
However, CN 102389334 A and CN 104812299 B have been independently considered by the Examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
With respect to claims 1 and 8, the claim language requires that (1) there are two sets of field-based location coordinates for one given electrode patch at first and second times, respectively; (2) there are two sets of impedance-based location coordinates for the same given 
U.S. Patent Application Publication No. 2007/0016007 (Govari)(previously cited) discloses a hybrid catheter system which uses impedance and magnetic field measurements while tracking a catheter. U.S. Patent Application Publication No. 2009/0137883 (Chiba)(previously cited) teaches that it is known to use a displacement detector, a magnetic substance in each electrode, and a correction process so as to monitor and correct displacements of electrodes during use (paragraphs 0127-0135 of Chiba).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use of a displacement detector, a magnetic substance in each electrode, and the correction process of Chiba with the system and method of Govari so as to monitor and correct displacements of electrodes during use.
This combination does not teach or suggest that (3) there is one relation between the field-based location coordinates and the impedance-based location coordinates for this given patch at the first time; (4) there is another relation between the field-based location coordinates and the impedance-based location coordinates for this given patch at the second time; and (5) if there is a difference between the first and second relations, a field-based location coordinate correction is computed and applied to the tracking of a magnetic tracking sensor inside the body.

Claims 9-14 and 17 are not rejected over the prior art by virtue of their dependence from claim 8.
The references cited in the IDS filed on 2/28/2021, CN 102389334 A, and CN 104812299 B do not affect the allowability of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Matthew Kremer/
Primary Examiner, Art Unit 3791